Filed 2/4/22 P. v. Truong CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G059735

           v.                                                            (Super. Ct. No. 93WF0571)

 DUC HONG TRUONG,                                                        OPINION

      Defendant and Appellant.



                   Appeal from a postjudgment order of the Superior Court of Orange County,
Jonathan S. Fish, Judge. Affirmed.
                   Vanessa Place, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant Attorney
General, Julie L. Garland, Assistant Attorney General, Eric A. Swenson and Jennifer
B. Truong, Deputy Attorneys General, for Plaintiff and Respondent.
              A quarter century after appellant was sentenced to life in prison without
parole for killing Tuan Truong during a robbery, the trial court denied his petition for
                                                           1
resentencing under Penal Code section 1170.95. He contends the court erred because
the record of conviction does not prove he was the person who killed Truong, but we
disagree and affirm the court’s ruling.
                   FACTUAL AND PROCEDURAL BACKGROUND
              In 1993, appellant and two codefendants went to Truong’s motel room to
confront him about an ongoing dispute. Besides Truong, three other men were in the
room when appellant’s group burst in with knives. First, they beat Truong and took
property belonging to him and his companions. Then, about 10 minutes into the ordeal,
appellant stabbed Truong in the leg. Although appellant did not intend to kill Truong, his
knife severed Truong’s femoral artery, and he eventually bled to death.
              Following a jury trial, appellant and his codefendants were convicted of
first degree felony murder and four counts of robbery. The jury also found true the
special circumstance allegation the murder occurred during the commission of a robbery.
With respect to the robbery counts, the jury found all three defendants personally used a
knife. However, appellant was the only defendant who was found to have personally
used a knife during the murder. He was sentenced to life in prison without parole, and
we affirmed the judgment on appeal. (See People v. Vo (July 19, 1995, G015257)
[nonpub. opn.].)
              In 2019, appellant petitioned for resentencing pursuant to section 1170.95.
The trial court appointed appellant counsel and held a hearing on the matter. However, it
ultimately denied the petition on the basis the record of conviction proved the jury found
appellant was the actual killer.



       1
              All further statutory references are to the Penal Code.


                                                      2
                                      DISCUSSION
              Appellant contends the denial order must be reversed because the trial court
engaged in improper factfinding, and the record of conviction does not establish he was
the person who actually killed Truong. Neither contention has merit.
              Section 1170.95 was enacted as part of Senate Bill No. 1437 (SB 1437),
which limited the scope of vicarious liability for the crime of murder in two ways. First,
the bill abolished the natural and probable consequences doctrine in murder cases. (See
§ 188, subd. (a)(3).) Since appellant was not convicted of murder under that doctrine,
that change has no bearing in this case.
              SB 1437 also amended the felony murder rule, which was the legal basis
for appellant’s murder conviction. Traditionally, the felony murder rule applied
whenever the victim was killed during the course of a felony, regardless of the
defendant’s intent or actions. (People v. Superior Court (Gooden) (2019) 42 Cal.App.5th
270, 275-276.) However, SB 1437 amended the rule so that it applies only if 1) the
defendant actually killed the victim, 2) he aided and abetted the killer in committing first
degree murder, or 3) he was a major participant in the underlying felony and acted
recklessly indifferent to human life. (§ 189, subd. (e).)
              Section 1170.95 is the legal mechanism for challenging a murder
conviction that was based on vicarious liability. To obtain relief under that section, the
defendant must show he was convicted of murder under the felony murder rule or the
natural and probable consequences doctrine, and he would not be liable for murder today
because of how SB 1437 redefined that offense. (§ 1170.95, subd. (a).)
              If the defendant makes a prima facie showing to that effect, the trial court
must issue an order to show cause and, absent a concession by the People, conduct an
evidentiary hearing. (§ 1170.95, subd. (c).) At the hearing, the prosecution must prove
beyond a reasonable doubt the defendant is ineligible for resentencing because his
conduct did in fact rise to the level of murder as redefined by SB 1437. (Id., subd.

                                              3
(d)(3).) Otherwise, the defendant is entitled to vacatur and resentencing pursuant to the
terms of section 1170.95.
              In People v. Lewis (2021) 11 Cal.5th 952 (Lewis), the California Supreme
Court clarified the rules for adjudicating a petition for resentencing under section
1170.95. The court ruled that when the petitioner requests an attorney in conjunction
with a facially sufficient petition for resentencing, the trial court must allow input from
counsel before considering whether the petitioner established a prima facie case for relief.
(Id. at pp. 961-970.) In this case, the trial court complied with this procedural
requirement, so there are no issues on that front.
              Beyond addressing the right to counsel, Lewis determined the trial court
may rely on the record of conviction in determining whether the petitioner has made a
prima facie showing for resentencing. (Lewis, supra, 11 Cal.5th at pp. 970-972.) Lewis
also made clear that when consulting the record of conviction, the trial court “should not
engage in ‘factfinding involving the weighing of evidence or the exercise of discretion.’
[Citation.]” (Id. at p. 972.) However, if the record of conviction – including the parties’
closing arguments and the jury’s verdict – demonstrates the petitioner is ineligible for
relief as a matter of law, the trial court may summarily deny his petition without an
evidentiary hearing. (Id. at pp. 971-972; People v. Jenkins (2021) 70 Cal.App.5th 924.)
              During their respective closing arguments in this case, the parties made it
clear this was not a whodunit; the identity of the killer was never in dispute. The
prosecutor and defense counsel were in complete agreement that appellant was the person
who killed Truong. Therefore, the trial court was not required to engage in any
factfinding on that important issue.
              In addition, while the jury found all three defendants personally used a
knife during the robberies, appellant was the only defendant who was found to have
personally used a knife during the murder. Based on this record, it is clear that even
though appellant was convicted of murder under the old felony murder rule, he would

                                              4
still be liable for murder under the new felony murder rule because he was the one who
actually killed Truong during the robberies. Therefore, he is outside the scope of section
1170.95, and the trial court properly denied his petition.
                                      DISPOSITION
              The order denying appellant’s petition for resentencing is affirmed.




                                                  BEDSWORTH, J.

WE CONCUR:



O’LEARY, P. J.



MARKS, J.*




*Judge of the Orange County Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                              5